DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 9 and 17 are amended. Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2021 has been entered. 


Response to Arguments
Applicant's arguments, filed on 6/2/2021, with respect to claims 1-20, have been considered but are moot in view of the new ground of rejection.




Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-5, 8-10, 13-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mueck et al. (US Pub. No. 2017/0374557 A1) in view Boettcher et al. (US Pat. No. 10,764,718 B1) and further in view of Freda et al. (US Pub. No. 2015/0181546 A1).
Regarding claim 1, Mueck discloses a system (See Par. [35] and Fig. 2; SAS system that includes an Environmental Sensing Capability (ESC)) comprising:
a sensor (See Par. [54] and fig. 4 of Mueck for a reference to a GAA dedicated sensing node) configured to scan a frequency band (See Par. [35], [41] of Mueck for a reference to general users that perform sensing on shared spectrum channels in order to ensure that the shared spectrum is free of both incumbents and priority users before accessing the shared spectrum) associated with Citizens Broadband Radio Service (See Par. [36] and Fig. 2 of Mueck for a reference to frequency bands are associated Citizens Broadband Radio Service Devices (CBSD) in the context of SAS) one or more processors (See Fig. 4; Controller 410); one or more computer-readable media storing instructions executable by the one or more processors (See Par. [63] of Mueck for a reference to a non-transitory computer-readable storage medium storing instructions performed by a processor), wherein the instructions, when executed by the one or more processors, cause the processor to: determine, based at least in part on analyzing the sensor data, that at least one device is occupying at least a portion of the frequency band (See Par. [54], [62], [97] of Mueck for a reference to the entire frequency spectrum is monitored to detect whether each channel is occupied or vacant. An occupied channel is an indication that a device is occupying that particular portion of the spectrum); receive, from a first user device, a request to transmit a communication (See Par. [92], [95]-[97] of Mueck for a reference to mobile device 400 triggers the joint detection by transmitting signals indicating a request to transmit UL data on a vacant channel within the frequency spectrum), and determine, based at least in part on the at least one device being a priority user, a channel within the frequency band to transmit the communication (See Par. [26], [54], [97] of Mueck for a reference to a mobile terminal device is allocated at least one dedicated UL channel for transmitting UL communication based on detecting channels occupied by priority users. Vacant channels only may be allocated to the mobile terminal).
Mueck does not explicitly disclose determine, based at least in part on a geolocation, a temporal frequency at which to cause the sensor to scan the frequency band, the temporal frequency indicating a number of scans per period of time; receiving a request to transmit a 
However, Boettcher discloses determine, based at least in part on a geolocation, a temporal frequency at which to cause the sensor to scan the frequency band, the temporal frequency indicating a number of scans per period of time (See Col. 8 Line 56 – Col. 9; Line 15, Col. 10; Lines 10-21 and Fig. 4 of Boettcher for a reference to data measurements on spectrum is performed via scanning function [Frequency bands’ power are sensed to detect interference] The number of frequency bands that are scanned are determined within a monitoring cycle [Predetermined time] each scan is time stamped and location stamped based on the geo location).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Boettcher and Mueck. The motivation of combination is improving the systems performance and reducing customer downtime, by providing the ability to locate an interference signal source using measurements at different geographic locations sensing the spectrum for available channels.  (Boettcher; Col. 3; Lines 50-60).
The combination of Mueck and Boettcher does not explicitly disclose receiving a request to transmit a communication; causing, in response to receiving the request to transmit the 
However, Freda discloses receiving a request to transmit a communication (See Par. [166]-[167] and Fig. 9B; 925 of Freda for a reference to the eNB requests the UE to transmit SURS (Special Uplink Reference Signal)(through a command or configuration message): causing, in response to receiving the request to transmit the communication, the sensor to scan the frequency band associated with Citizens Broadband Radio Service at the temporal frequency  prior to sending a transmission of the communication over the frequency band (See Par. [167]-[171] of Freda for a reference to in response to the request, the eNB performs sensing of channels of the frequency band spectrum to detect the presence of a primary user (high priority user) in the vicinity) to generate sensor data prior to sending a transmission of the communication over the frequency band (See Par. [94], [167]-[171] of Freda for a reference to that sensing channels generates data related to the interference (energy) on each channel to determine whether the channel is occupied or vacant (can be used for transmitting data), so decision regarding selecting a channel for transmission can be made in an efficient manner),
determine, based at least in part on analyzing the sensor data, an identity of an entity associated with the at least on device (See Par. [175]-[176], [179] of Freda for a reference to SURS may have an identifier that identify the UE by incorporating a special UE ID, or by having the UE send a special UE ID during a known subframe that is determined by the eNB in the SURS request) ; and determine, based at least in part on the identity of the entity, that the at least one device is a priority user (See Par. [94], [167], [218] of Freda for a reference to UEs are distinguished by its ID. Based on the interference associated with each ID in the frequency band, it is determined whether the UE is a primary user (Priority) or a secondary user).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Freda, Boettcher and Mueck. The motivation of combination is improving the systems efficiency by reducing interference and overhead by scanning and detecting the availability of channels.  (Freda; Par. [258]).

Regarding claim 2, the combination of Mueck, Boettcher and Freda, specifically Mueck discloses wherein the sensor data further comprises an indication of a source of the energy (See Par. [42], [54] of Mueck for a reference to general users may check if the SAS band is vacant, by detecting incumbent usage via radio measurement; such as energy detection).

Regarding claim 3, the combination of Mueck, Boettcher and Freda, specifically Mueck discloses wherein the instructions further cause the one or more processors to: determine, based at least in part on the sensor data, that the at least one device is occupying another channel within the frequency band that is different than the channel (See Par. [62], [97] of Mueck for a reference to detection results indicates an active presence of priority users (PALs) on channels 1, 3 & 4, but not indicate the presence of any priority users on channel 2. Therefore, channel 2 only can be allocated to the first device (mobile terminal 400)); and
determine the channel based at least in part on the other channel (See Par. [97] of Mueck for a reference to that based on the detection results, it is determined that channels 1, 3 & 4 are prohibited and channel 2 is available and can be assigned to the first device).

Regarding claim 4, the combination of Mueck, Boettcher and Freda, specifically Mueck discloses wherein: the system includes a second user device that is in communication with a base station (See Par. [93] and Fig. 11 of Mueck for a reference to a communication device 400 that is in communication with BSs 1102, 1104 and 1106);
the sensor is associated with the second user device (See Par. [93]-[95] of Mueck for a reference to the sensor detects the frequency spectrum to determine available channels to be dedicated (allocated) to communication device 400 (detects vacant channels not allocated to priority users)); and 
the instructions further cause the one or more processors to receive the sensor data at the base station (See Par. [95]-[98] of Mueck for a reference to detection results that indicate the active and vacant channels are received by all BSs 1102, 1104 & 1106. Channels are allocated based on the detection results).


However, Boettcher discloses wherein the temporal frequency is based at least in part on a power level of a power source of the first device (See Col. 4; Lines 41-67 of Boettcher for a reference to capturing power measurements of signals within a frequency band and direct a user according to an algorithm to surround an interference source and direct the user via directions to locate the interference source).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Boettcher and Mueck. The motivation of combination is improving the systems performance and reducing customer downtime, by providing the ability to locate an interference signal source using measurements at different geographic locations r sensing the spectrum for available channels.  (Boettcher; Col. 3; Lines 50-60).

Regarding claim 8, the combination of Mueck, Boettcher and Freda, specifically Mueck discloses wherein the frequency band comprises a plurality of channels (See Par. [43] and Fig. 3 of Mueck for a reference to SAS (Spectrum Access System) band may contain a plurality of PAL channels), the channel being one of the plurality of channels (See Par. [97] of Mueck for a reference to channel 2 that was detected to be a vacant channel (not occupied by a PAL user) may be allocated for the first device (determined to be the channel)), and the instructions further cause the one or more processors to: send an instruction to the sensor to See Par. [80], [97] of Mueck for a reference to all the spectrum’s channels (Channels 1, 2 3 & 4) are detected at the same time to determine active and vacant channels).

Regarding claim 9, Mueck discloses a computer-implemented method (See Par. [35] and Fig. 2; SAS system that includes an Environmental Sensing Capability (ESC)) comprising: 
receiving, from a user device, second sensor data indicating at least energy present in a frequency band  (See Par. [54], [62], [97] of Mueck for a reference to the entire frequency spectrum is monitored to detect whether each channel is occupied or vacant. An occupied channel is an indication that a device is occupying that particular portion of the spectrum), the frequency band associated with the Citizens Broadband Radio Service (See Par. [36] and Fig. 2 of Mueck for a reference to frequency bands are associated Citizens Broadband Radio Service Devices (CBSD) in the context of SAS);
determining, based at least in part on analyzing the first sensor data and the second sensor data, that a device is occupying at least a portion of the frequency band (See Par. [54], [62], [97] of Mueck for a reference to the entire frequency spectrum is monitored to detect whether each channel is occupied or vacant. An occupied channel is an indication that a device is occupying that particular portion of the spectrum); 
receiving, from a user device, a request to transmit a communication (See Par. [92], [95]-[97] of Mueck for a reference to mobile device 400 triggers the joint detection by transmitting signals indicating a request to transmit UL data on a vacant channel within the frequency spectrum); and 
determining, based at least in part on the classification associated with the device, a first channel within the frequency band to transmit the communication (See Par. [26], [54], [97] of Mueck for a reference to a mobile terminal device is allocated at least one dedicated UL channel for transmitting UL communication based on detecting channels occupied by priority users. Vacant channels only may be allocated to the mobile terminal).
Mueck does not explicitly disclose determine, based at least in part on a geolocation, a temporal frequency at which to cause the sensor to scan the frequency band, the temporal frequency indicating a number of scans per period of time; receiving, from a user device, sensor data; determining a classification associated with the device from a set of two or more possible classifications; causing the sensor to scan the Citizens Broadband Radio Service at the temporal frequency to generate first sensor data.
However, Boettcher discloses determine, based at least in part on a geolocation, a temporal frequency at which to cause the sensor to scan the frequency band, the temporal frequency indicating a number of scans per period of time (See Col. 8 Line 56 – Col. 9; Line 15, Col. 10; Lines 10-21 and Fig. 4 of Boettcher for a reference to data measurements on spectrum is performed via scanning function [Frequency bands’ power are sensed to detect interference] The number of frequency bands that are scanned are determined within a monitoring cycle [Predetermined time] each scan is time stamped and location stamped based on the geo location).
Boettcher; Col. 3; Lines 50-60).
The combination of Mueck and Boettcher does not explicitly disclose causing the sensor to scan the Citizens Broadband Radio Service at the temporal frequency to generate first sensor data; receiving, from a user device, sensor data; determining a classification associated with the device from a set of two or more possible classifications.
However, Freda discloses causing the sensor to scan the Citizens Broadband Radio Service at the temporal frequency (See Par. [167]-[171] of Freda for a reference to in response to the request, the eNB performs sensing of channels of the frequency band spectrum to detect the presence of a primary user (high priority user) in the vicinity) to generate first sensor data (See Par. [94], [167]-[171] of Freda for a reference to that sensing channels generates data related to the interference (energy) on each channel to determine whether the channel is occupied or vacant (can be used for transmitting data), so decision regarding selecting a channel for transmission can be made in an efficient manner); receiving, from a user device, sensor data (See Par. [94], [167]-[171] of Freda for a reference to that sensing channels generates data related to the interference (energy) on each channel to determine whether the channel is occupied or vacant (can be used for transmitting data), so decision regarding selecting a channel for transmission can be made in an efficient manner), determining a See Par. [94], [167], [218] of Freda for a reference to UEs are distinguished by its ID. Based on the interference associated with each ID in the frequency band, it is determined whether the UE is a primary user (Priority) or a secondary user [Two classifications of the UEs]); 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Freda, Boettcher and Mueck. The motivation of combination is improving the systems efficiency by reducing interference and overhead by scanning and detecting the availability of channels.  (Freda; Par. [258]).

Regarding claim 10, the combination of Mueck, Boettcher and Freda, specifically Mueck discloses wherein the classification indicates that the device is associated with a priority user associated with a particular entity (See Par. [62], [97] of Mueck for a reference to the detection results indicate the presence of priority users (PALs) on certain channels of the frequency spectrum. Example in Par. [97] indicates the presence of PALs on channels 1, 3 & 4, but not on channel 2. Priority users may be associated with incumbents), and the method further comprises: determining a second channel within the frequency band that the device is occupying (See Par. [62], [97] of Mueck for a reference to detection results indicates an active presence of priority users (PALs) on channels 1, 3 & 4, but not indicate the presence of any priority users on channel 2. Therefore, channel 2 only can be allocated to the first device (mobile terminal 400)); and determining the first channel based at least in part on the second channel (See Par. [97] of Mueck for a reference to that based on the detection results, it is determined that channels 1, 3 & 4 are prohibited and channel 2 is available and can be assigned to the first device).

Regarding claim 13, the combination of Mueck, Boettcher and Freda, specifically Mueck discloses the computer-implemented method as claim 10 recites, further comprising adjusting an uplink and downlink data transmission ratio between the first channel and the second channel (See Par. [39]-[40] of Mueck for a reference to adjusting the relative balance of shared spectrum between PALs (Priority) channels and GAAs (General) channels for DL and UL transmission).

Regarding claim 14, the combination of Mueck, Boettcher and Freda, specifically Mueck discloses wherein the classification indicates that the device is associated with a priority user (See Par. [62], [97] of Mueck for a reference to the detection results indicate the presence of priority users (PALs) on certain channels of the frequency spectrum. Example in Par. [97] indicates the presence of PALs on channels 1, 3 & 4, but not on channel 2), and the computer-implemented method further comprises sending an instruction to the sensor to scan the frequency band immediately prior to transmitting the communication via the first channel (See Par. [54], [62], [97] of Mueck for a reference to the entire frequency spectrum is monitored to detect whether each channel is occupied or vacant. An occupied channel is an indication that a device is occupying that particular portion of the spectrum. The detection results indicate the presence of priority users (PALs) on certain channels of the frequency spectrum).

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 9, including a system (See Par. [35] and Fig. 2; SAS system that includes an Environmental Sensing Capability (ESC)) comprising: a sensor (See Par. [54] and fig. 4 of Mueck for a reference to a GAA dedicated sensing node) configured to scan a frequency band (See Par. [35], [41] of Mueck for a reference to general users that perform sensing on shared spectrum channels in order to ensure that the shared spectrum is free of both incumbents and priority users before accessing the shared spectrum) associated with Citizens Broadband Radio Service (See Par. [36] and Fig. 2 of Mueck for a reference to frequency bands are associated Citizens Broadband Radio Service Devices (CBSD) in the context of SAS) one or more processors (See Fig. 4; Controller 410); one or more computer-readable media storing instructions executable by the one or more processors (See Par. [63] of Mueck for a reference to a non-transitory computer-readable storage medium storing instructions performed by a processor).

Regarding claim 20, the combination of Mueck, Boettcher and Freda, specifically Mueck discloses wherein the one or more sensors are associated with a base station (See Par. [93]-[95] of Mueck for a reference to the sensor detects the frequency spectrum to determine available channels to be dedicated (allocated) to communication device 400 (detects vacant channels not allocated to priority users)).

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mueck et al. in view of Boettcher et al. in view of Freda et al. and further in view of Huttunen et al. (US Pub. No. 2009/0252178 A1).
Regarding claim 6, the combination of Mueck, Boettcher and Freda does not explicitly disclose wherein the temporal frequency is determined based at least in part on a date or a time.
However, Huttunen discloses wherein the temporal frequency is determined based at least in part on a date, a time (See Par. [12], [39] of Huttunen for a reference to determining which frequency channel to sense over a predetermined period of time).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Huttunen, Freda, Boettcher and Mueck. The motivation of combination is improving the power conservation of spectrum sensing, as well as reducing the network load, by determining channels to be sensed over a predetermined time. (Huttunen; Par. [19]).

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mueck et al. in view of Boettcher et al. in view of Freda et al. and further in view of Kakinada et al. (US Pub. No. 2019/0150134 A1).
See Par. [43] and Fig. 3 of Mueck for a reference to SAS (Spectrum Access System) band may contain a plurality of PAL channels), the channel being one of the plurality of channels (See Par. [97] of Mueck for a reference to channel 2 that was detected to be a vacant channel (not occupied by a PAL user) may be allocated for the first device (determined to be the channel)).
The combination of Mueck, Boettcher and Freda does not explicitly disclose determine, based at least in part on historical channel use, a portion of the frequency band associated with the channel to scan prior to scanning at least one other portion of the frequency band associated with at least one other channel of the plurality of channels; and send an instruction to the sensor to scan the portion of the frequency band.
However, Kakinada discloses determine, based at least in part on historical channel use (See Par. [169], [175] of Kakinada for a reference to CBRS database 404 may include CBRS spectrum usage and historical patterns associated with each channel), a portion of the frequency band associated with the channel to scan prior to scanning at least one other portion of the frequency band associated with at least one other channel of the plurality of channels (See Par. [169], [234] of Kakinada for a reference to detecting channels within the frequency band, allocation of channels and withdrawal of channels is performed according to the pattern derived from the analysis of band’s historical usage); and send an instruction to the sensor to scan the portion of the frequency band (See Par. [169], [175], [234] of Kakinada for a reference to sensing is determined by the controller according to the historical pattern of the spectrum usage). 
Kakinada; Par. [125]).

8.	Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mueck et al. in view of Boettcher et al. in view of Freda et al. and further in view of Al-Mufti et al. (US Pub. No. 2018/0017663 A1).
Regarding claim 11, the combination of Mueck, Boettcher and Freda does not explicitly disclose the computer-implemented method as claim 10 recites, further comprising: determining that a signal level associated with the device is below a threshold signal level; and determining the first channel based at least in part on the signal level associated with the device being below the threshold signal level.
However, Al-Mufti discloses the computer-implemented method as claim 10 recites, further comprising: determining that a signal level associated with the device is below a threshold signal level (See Par. [8], [29]-[30], [63] of AL-Mufti for a reference to determining whether a radar signal’s level is below a power threshold); and determining the first channel based at least in part on the signal level associated with the device being below the threshold signal level (See Par. [30], [63] of AL-Mufti for a reference to that when the radar signal level is below a power threshold, the band is segmented into smaller sub-bands to detect the presence of occupied portions and determine available channels).
Al-Mufti; Par. [24]).

Regarding claim 18, the combination of Mueck, Boettcher and Freda, specifically Mueck discloses wherein the classification indicates that the second device is associated with a priority user (See Par. [62], [97] of Mueck for a reference to the detection results indicate the presence of priority users (PALs) on certain channels of the frequency spectrum. Example in Par. [97] indicates the presence of PALs on channels 1, 3 & 4, but not on channel 2), and the instructions further cause the one or more processors to: determine that the second device is occupying a second channel within the frequency band See Par. [62], [97] of Mueck for a reference to detection results indicates an active presence of priority users (PALs) on channels 1, 3 & 4, but not indicate the presence of any priority users on channel 2. Therefore, channel 2 only can be allocated to the first device (mobile terminal 400)).
The combination of Mueck, Boettcher and Freda does not explicitly disclose determine that a signal level associated with the device is below a threshold signal level; and determine the first channel based at least in part on the signal level associated with the second device being below the threshold signal level.
However, Al-Mufti discloses determine that a signal level associated with the device is below a threshold signal level (See Par. [8], [29]-[30], [63] of AL-Mufti for a reference to determining whether a radar signal’s level is below a power threshold); and determine the first channel based at least in part on the signal level associated with the second device being below the threshold signal level (See Par. [30], [63] of AL-Mufti for a reference to that when the radar signal level is below a power threshold, the band is segmented into smaller sub-bands to detect the presence of occupied portions and determine available channels).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Al-Mufti, Freda, Boettcher and Mueck. The motivation of combination is improving the system’s performance, by minimizing the processing time by applying higher computational load algorithms based on energy and spectral characteristics. (Al-Mufti; Par. [24]).


9.	Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mueck et al. in view of Boettcher et al. in view of Freda et al. and further in view of Nama et al. (US Pub. No. 2018/0035301 A1).
Regarding claim 12, the combination of Mueck, Boettcher and Freda does not explicitly disclose the computer-implemented method as claim 10 recites, further comprising transmitting the communication via the first channel at a reduced radio frequency (RF) transmission power.
However, Nama discloses the computer-implemented method as claim 10 recites, further comprising transmitting the communication via the first channel at a reduced radio frequency (RF) transmission power (See Par. [77], [84] and Fig. 21 of Nama for a reference to that channels associated with dedicated PCI is configured to operate at lower power than normal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Nama, Freda, Boettcher and Mueck. The motivation of combination is reducing the inter-cell interference with common PCIs.  (Nama; Par. [84]).

Regarding claim 16, the combination of Mueck, Boettcher and Freda, specifically Mueck discloses wherein the classification indicates that the device is associated with a priority user associated with a particular entity (See Par. [62], [97] of Mueck for a reference to the detection results indicate the presence of priority users (PALs) on certain channels of the frequency spectrum. Example in Par. [97] indicates the presence of PALs on channels 1, 3 & 4, but not on channel 2. Priority users may be associated with incumbents), and the method further comprises: determining that the device is occupying at least a portion of the first channel (See Par. [54], [62], [97] of Mueck for a reference to the entire frequency spectrum is monitored to detect whether each channel is occupied or vacant. An occupied channel is an indication that a device is occupying that particular portion of the spectrum).
The combination of Mueck, Boettcher and Freda does not explicitly disclose transmitting the communication via the first channel utilizing channel sharing.
See Par. [57]-[58] of Nama for a reference to primary nodes 52a-52g uses the PAL channels. Same channels are shared across all radio nodes).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Nama, Freda, Boettcher and Mueck. The motivation of combination is reducing the inter-cell interference with common PCIs.  (Nama; Par. [84]).

10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mueck et al. in view of Boettcher et al. in view of Freda et al. and further in view of Chen et al. (US Pub. No. 2017/0078965 A1).
Regarding claim 15, the combination of Mueck, Boettcher and Freda does not explicitly disclose the computer-implemented method as claim 14 recites, further comprising subsequently analyzing the sensor data at one or more times determined by an exponential back-off algorithm.
However, Chen discloses the computer-implemented method as claim 14 recites, further comprising subsequently analyzing the sensor data at one or more times determined by an exponential back-off algorithm (See Par. [42], [78], [114] of Chen for a reference to an offset time, from the time in which the sensor data is obtained, is determined according to an exponential back off).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chen, Freda, Boettcher and Chen; Par. [114]).

11.	Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mueck et al. in view of Boettcher et al. in view of Freda et al. in view of Al-Mufti et al. and further in view of Nama et al..

Regarding claim 19, the combination of Mueck, Boettcher and Freda, specifically Mueck discloses adjust an uplink and downlink data transmission ratio between the first channel and the second channel (See Par. [39]-[40] of Mueck for a reference to adjusting the relative balance of shared spectrum between PALs (Priority) channels and GAAs (General) channels for DL and UL transmission).
The combination of Mueck, Boettcher, Freda and Al-Mufti does not explicitly disclose transmit the communication at a reduced radio frequency (RF) transmission power level via the first channel. 
However, Nama discloses transmit the communication at a reduced radio frequency (RF) transmission power level via the first channel (See Par. [77], [84] and Fig. 21 of Nama for a reference to that channels associated with dedicated PCI is configured to operate at lower power than normal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Nama, Freda, Boettcher and Nama; Par. [84]).

Conclusion
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Pandey et al. (US. Pub. No. 2015/0304814 A1) discloses client device location determination in wireless local area networks. 
Ponnampalam et al. (US. Pub. No. 2016/0014613 A1) discloses methods and tools for optimizing networks of wireless radio communications, including broadband wireless radios.
Balachandran et al. (US. Pub. No. 2008/0075145 A1) discloses methods of discovering neighbors in opportunistic open access ad hoc wireless networks.

13.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.F/Examiner, Art Unit 2413   

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413